Exhibit 10.51
 
Rentar Logic, Inc.
Shareholders Agreement


A binding SHAREHOLDERS AGREEMENT (“Agreement”) made and entered into as of this
4 day of June, 2008 by and among the undersigned shareholders of Rentar Logic,
Inc., a Delaware corporation [“Company” or “Rentar Logic”], Rentar Environmental
Solutions, Inc., a Delaware corporation [“Rentar”], and NuState Energy Holdings,
a Nevada corporation [“NuState”] (collectively “Shareholders” and each,
individually, “Shareholder”).


W I T N E S S E T H :


WHEREAS, the Shareholders are the legal and beneficial owners of the number of
shares of capital stock of Rentar Logic shown opposite their names on Schedule
“A” to this Agreement;


WHEREAS, Rentar Logic intends to, among other things, develop a full and
complete business activity to develop, market, and sell the products and
services of Rentar Logic and to bundle the Rentar Fuel Catalyst, and other
Rentar products with Rentar Logic Intellectual Property, and services and to
sell and support products and services as a group;


WHEREAS, the Shareholders desire to provide for certain restrictions to the
voting of, and transfer of the shares of Rentar Logic and held by each
Shareholder;


WHEREAS, Rentar and NuState entered into that certain April 10, 2008 Software
Transaction Agreement providing for the creation of Rentar Logic, Inc. which by
this agreement and related agreements owns all of the Intellectual Property
previously owned by NuState Energy, Inc. plus all software applications
developed by Rentar Logic;


WHEREAS, Rentar, NuState, and Rentar Logic entered into that certain June 4,
2008 Capital Contribution Agreement;


WHEREAS, the Shareholders desire to stipulate the provisions which shall govern
and control their relationship with Company and with each other in connection
with the business of the Company and the Transfer of Shares of the Company;


WHEREAS, a Voting Trust Agreement (“Voting Trust”) was entered into as of June
4, 2008 between the undersigned Shareholders of the Company and this Agreement
provides certain restrictions on the transfer of the Voting Trust Certificates;


NOW, THEREFORE, in consideration of the premises and mutual covenants and
conditions herein contained, the parties agree as follows:


1.  Recitals. Recitals stated above are true and correct and incorporated into
the main part of this Agreement.


2. The Business of Company. The business of the Company is to (i) develop a full
and complete business activity to develop, market, and sell the products and
services of Rentar Logic; and (ii) to bundle the Rentar Fuel Catalyst and other
Rentar products with the Rentar Logic Intellectual Property, and services and to
sell and support the products and services as provided in the April 10, 2008
Software Transaction Agreement entered into by and between NuState and Rentar.
 
 
 

--------------------------------------------------------------------------------

 


3. Shares of Rentar Logic. The Parties to this Agreement irrevocably agree that
each of the share certificates of each shareholder in Rentar Logic as identified
in Schedule “A”, as updated from time to time as provided in this Agreement
shall be subject to the terms and conditions of this Agreement


4.  Agreement to Vote Shares. The Parties to this Agreement irrevocably agree
that each of the certificates issued pursuant to the June __, 2008 Voting Trust
Agreement are subject to certain terms and conditions of this Agreement.


5.  Restrictions on Transfer of Stock of Company and/or Voting Trust
Certificates. Rentar and NuState agree that NuState shall not at any time during
the existence of this Agreement, directly or indirectly, sell, assign, transfer,
pledge, hypothecate, encumber in any manner whatsoever, or otherwise dispose of,
encumber, subject to lien, or claim of action, or as collateral ("Transfer") all
or any part of the shares of stock in Company or any Trust Certificates, now
owned by NuState, without first obtaining the written consent of Company.


6.  Voluntary Transfer of Stock of Company or Trust Certificates. Shares and/or
Trust Certificates of Rentar Logic held (legally or beneficially) by a signatory
to this Agreement may only be transferred as follows, after written notice to
the other Shareholder:


(a)  Notwithstanding any other provision herein, each of Rentar and/or NuState
may sell its shares and/or Trust Certificates to the other Shareholder on such
terms and conditions as that Shareholder may agree.


(b)  Rentar shall have the right of first refusal to acquire the shares and/or
Trust Certificates of Rentar Logic owned by NuState.


(c)  This Company and the resulting new shareholders or certificates holders
shall be bound by all terms and conditions of the Agreement as to the newly
issued share certificates and/or trust certificates which shall be recorded and
reflected on an amended Schedule A of this Agreement. Each subscribing
shareholder shall sign the amended Schedule A. If the receiving person refuses
to sign the amendment to Schedule A of this Agreement, the Company shall have no
obligation to transfer the shares or certificates and no effective transfer
(legal or beneficial) shall have occurred.


7. Endorsement on Company Stock Certificates or Trust Certificates.
Simultaneously with the execution of this Agreement the following endorsement
shall be placed on the face of each stock certificate and voting trust
certificate of Company:


The voluntary or involuntary transfer or encumbrance of this certificate is
subject to the terms and conditions of an Agreement, dated the____ day of
____________________, 2008 and a Voting Trust Agreement dated as of June __,
2008 by and between the holder of the certificate, Rentar Logic, Inc., and its
Shareholders a copy of which Agreement is on file in the office of the Secretary
of the Company.


Upon the termination of this Agreement, such certificates shall be surrendered
to the Company and new
certificates without the foregoing endorsement shall be issued in lieu thereof.
So long as this Agreement is in effect, all certificates issued shall be so
stamped.


8.  Right of Preemption of Company. The Shareholders as set forth in Schedule A
shall have seven days from the date of notice to exercise their right of
preemption to purchase any additional stock offered for sale by Company. All new
shares shall be subject to and covered by the June 4, 2008 Voting Trust
Agreement. If any Shareholder elects not to exercise such right or fails to
exercise such right of preemption, the shares offered shall be divided pro rata
among the electing shareholders. The subscription price of the additional stock
offered shall be set by the Board of Directors under the terms and conditions it
deems appropriate under the then circumstances. This right and the resulting
shares of the Company are non-transferable.
 
 
 

--------------------------------------------------------------------------------

 


9. New Shareholders of Company. Any transferee acquiring any equity or equity
type interest (including trust certificates) in Company shall be bound by all of
the terms and conditions of this Agreement, whether or not the person executes a
copy of this Agreement. Such transferee shall sign a counterpart of this
Agreement. If such request is made, no distributions shall be made to such
transferee until a counterpart of this Agreement is so executed. At the request
of any Shareholder after the transfer, the Company can refuse to record and/or
recognize any transfer of Shares or Voting Certificates of the Company unless
such Transfer is consistent with all terms and conditions of this Agreement.


10.  Special Rules Governing the Board of Directors of Company. The Shareholders
agree that the Board of Directors of Company shall be governed at all times by
the following special rules:


(a)  All decisions of the Board of Directors of the Company shall be by majority
vote of the total number of directors. A director may attend any meeting of the
Company by telephone or be physically present but not by proxy.


(b)  The Shareholders of the Company agree to elect to the Board of Directors
three people designated by Rentar and two people designated by NuState, each
year so long as each of those persons continues to be a Shareholder and has not
caused a material breach of this Agreement with respect to the Transfer of the
Shares of the Company.


( c )  The Shareholders agree that the Company and/or its Directors are
authorized to sign corporate documents on their behalf after first being duly
instructed to do by each Shareholder.


11.  Other Provisions. (a) This Agreement constitutes the entire Agreement and
any prior discussions, arrangement or agreement shall be agreed to be merged
into this Agreement; provided, however, the April 10, 2008 Software Transaction
Agreement entered into by and between NuState and Rentar and the June 4, 2008
Voting Trust Agreement shall continue in full force and effect.


(b)  This Agreement shall terminate only upon the occurrence of any of the
following events: (1) A written agreement signed by the Shareholders and Company
to that effect; a change of the company from private to public, after so being
agreed and resolved by the Shareholders and Directors, and (3) the bankruptcy,
insolvency, or dissolution of the Company.


(c)  (i) All notices to be given under this Agreement shall be hand-delivered,
sent postage pre-paid, return-receipt requested, by registered mail, or by
confirmed telefax, (i) NuState Energy Holdings, Inc.; c/o Richard Hersh, acting
Chairman of the Board, 902 Clint Moore Rd, Boca Raton, FL 33478, Telefax;
561-922-5156; Rentar Environmental Solutions, Inc., 11586 Pierson Road, West
Palm Beach, FL 33414 ; and Rentar Logic, Inc.; 11586 Pierson Road, West Palm
Beach, FL 33414.


(ii) Any party from time to time may change his address to which notice is to be
sent by sending a notice of such change in conformity with the foregoing
requirements to the other parties.


(d) Any Transfer or attempt to Transfer any shares of stock or voting
certificates of Company by NuState, in violation of the terms and conditions of
this Agreement, shall be void and invalid and the transferee or attempted
beneficiary thereof shall not be deemed to be the holder of such shares or
entitled to any of the rights represented by such shares. Company shall not
transfer any such shares on its books to the purported transferee or beneficiary
which is not consistent with the terms and conditions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


(e)  This Agreement shall be binding upon and shall inure to the benefit of all
the parties, and their legal representatives, trustees, guardians, successors,
assigns, and successors in interest.


(f)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida, and the venue shall be in Miami-Dade County,
Florida.


(g)  If any provision of this Agreement is held to be void or unenforceable, all
other provisions shall nevertheless continue in full force and effect. If any
person not a signatory to this Agreement shall be held not bound by the terms
and provisions hereof, all other persons who are parties to this Agreement,
their successors and assigns, shall nevertheless be and continue to be bound.


(h)  The signatories to this Agreement irrevocably stipulate that any dispute
with respect to this Agreement, the rights and obligations of any Shareholder of
Rentar Logic, Inc., Rentar, and/or NuState bound by this Agreement and/or
Shareholder of this Company shall be resolved exclusively in a state or federal
court in Miami, Dade County, Florida, U.S.A. Each signator to this Agreement
irrevocably agrees that service of process on the signator by certified mail,
hand delivery or via telefax as provided in this Agreement shall constitute
valid service of process on the signator. Each signator waives any objection to
service of process, jurisdiction, venue, or convenience of the forum in Miami,
Dade County, Florida, U.S.A. In the alternative and if first elected by one of
the parties, any dispute, controversy or claim arising under, out of, in
connection with or in relation to this Agreement, or the breach, termination,
validity or enforceability of any provision thereof (a “Dispute”), if not
resolved informally through negotiation between the parties, will be submitted
to non-binding mediation. The parties will mutually determine who the mediator
will be from a list of mediators obtained from the American Arbitration
Association office located in the city determined as set forth below in this
Paragraph (the “AAA”). If the parties are unable to agree on the mediator, the
mediator will be selected by the AAA. If any Dispute is not resolved through
mediation, it will be resolved by final and binding arbitration conducted in
accordance with and subject to the Commercial Arbitration Rules of the AAA then
applicable. One arbitrator will be selected by the Parties’ mutual agreement or,
failing that, by the AAA, and the arbitrator will allow such discovery as is
appropriate, consistent with the purposes of arbitration in accomplishing fair,
speedy and cost effective resolution of disputes. The arbitrator will reference
the rules of evidence of the Federal Rules of Civil Procedure then in effect in
setting the scope of discovery, except that no requests for admissions will be
permitted and interrogatories will be limited to identifying (a) persons with
knowledge of relevant facts and (b) expert witnesses and their opinions and the
bases thereof. The Arbitration Award shall be final and not subject to appeal.
Judgment upon the Arbitration Award rendered in any such arbitration may be
entered in any court having jurisdiction thereof. Any negotiation, mediation or
arbitration conducted pursuant to this Paragraph will take place in Miami,
Florida.


(i)  Each of the signatories to this Agreement represent, warrant and covenant
to the each of the other Shareholders and the Company that they have not signed
any other document, have not made any other arrangement (oral or written legal
or beneficial), and are not bound by any other document and will not sign any
other document (of any kind whatsoever) that conflicts with this Agreement and
the obligations under this Agreement.


(j)  This Agreement may be executed in several counterparts, each of which when
so executed shall be deemed to be an original, and such counterparts shall
together constitute one and the same instrument. This Agreement may be signed by
fax and the signature by any party to this Agreement conveyed by fax to the
other parties shall be deemed to be an original and be legally binding upon all
parties.


IN WITNESS WHEREOF, the parties hereto have executed this binding Agreement as
of the day and year first above written.
 
 
 

--------------------------------------------------------------------------------

 


WITNESSES:
 
Rentar Logic, Inc., a Delaware corporation
       
/s/ Richard Hersh
 
By:
/s/ Joel Ratner
     
Authorized Representative
/s/ Richard Warner
             
/s/ Richard Hersh
 
By:
/s/ Frank Reilly
   
Shareholder: NuState Energy Holdings, Inc.
/s/ Richard Warner
 
By:
Frank Reilly
               
/s/ Richard Hersh
 
By:
/s/ Joel Ratner
   
Shareholder: Rentar Environmental Solutions, Inc.
/s/ Richard Warner
 
By:
Joel Ratner


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


Schedule of Shareholders of Rentar Logic, Inc.


NAME OF
SHAREHOLDER
 
% OF
 STOCK
 
NUMBER OF
SHARES OF STOCK
 
ADDRESS
             
Rentar Environmental Solutions, Inc.
 
51%
 
510
 
11586 Pierson Road Wellington, FL 33414
             
NuState Energy Holdings, Inc.
 
49%
 
490
 
c/o James M. Schneider, Esq. Schneider Weinberger & Beilly LLP 2200 Corporate
Blvd. NW, Ste 210 Boca Raton, FL 33431
             
TOTAL
 
100%
 
1,000
   

 
 
 

--------------------------------------------------------------------------------

 